         Case 2:20-cv-00200-GAM Document 46 Filed 08/31/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 ALLEGHENY COUNTY EMPLOYEES’
 RETIREMENT SYSTEM, EMPLOYEES’
 RETIREMENT SYSTEM OF THE CITY OF                 Case No. 2:20-cv-00200-GAM
 BATON ROUGE AND PARISH OF EAST
 BATON ROUGE, DENVER EMPLOYEES
 RETIREMENT PLAN, INTERNATIONAL
 ASSOCIATION OF MACHINISTS AND
 AEROSPACE WORKERS NATIONAL
 PENSION FUND, and IOWA PUBLIC
 EMPLOYEES’ RETIREMENT SYSTEM,
 Individually and On Behalf of All Others
 Similarly Situated,

                                Plaintiffs,

                        v.

 ENERGY TRANSFER LP, KELCY L.
 WARREN, JOHN W. MCREYNOLDS,
 THOMAS E. LONG, MARSHALL
 MCCREA, MATTHEW S. RAMSEY,
 MICHAEL J. HENNIGAN, and JOSEPH
 MCGINN,

                                Defendants.


                    UNOPPOSED MOTION TO TERMINATE ADMISSION
                            OF COUNSEL PRO HAC VICE


       Plaintiffs, by and through the undersigned counsel, hereby move to terminate admission

as counsel pro hac vice for Mathew Hough, Esquire.

        1.           Counsel was admitted via pro hac vice to represent Plaintiffs in the above-

captioned matter.    This Court entered an Order granting admission pro hac vice to applicant

Mathew Hough on March 20, 2020. Dkt. No. 29. Counsel for Plaintiffs Jeffrey W. Golan

sponsored the Application for Admission Pro Hac Vice. Dkt. No. 24.
            Case 2:20-cv-00200-GAM Document 46 Filed 08/31/20 Page 2 of 2




       2.       Mathew Hough is no longer practicing with Bernstein Litowitz Berger &

Grossmann LLP, and therefore will no longer represent Plaintiffs in this matter.

       3.       Plaintiffs will continue to be represented by Jeffrey W. Golan, Esquire and the other

counsel of record at Barrack, Rodos & Bacine and at Bernstein Litowitz Berger & Grossmann

LLP.

       4.       Pursuant to L.R.Civ.P. 7.1, the undersigned counsel certifies that this motion is

unopposed.



Dated: August 31, 2020                                Respectfully submitted,


                                                      BARRACK, RODOS & BACINE

                                                      By: /s/ Jeffrey W. Golan
                                                      Jeffrey W. Golan
                                                      Robert A. Hoffman
                                                      Jeffrey A. Barrack
                                                      3300 Two Commerce Square
                                                      2001 Market Street
                                                      Philadelphia, PA 19103
                                                      Telephone: (215) 963-0600
                                                      Facsimile: (215) 963-0838
                                                      jgolan@barrack.com
                                                      rhoffman@barrack.com
                                                      jbarrack@barrack.com

                                                      Counsel for Plaintiffs
